DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 16 objected to because of the following informalities: 
Claim 16, recites the word “method”. The word “method” should be changed to “process”.  Appropriate correction is required.
Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/440,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application No. 17/440,695, teach and disclose a process for dyeing keratinous material, comprising the steps of applying to the keratinous material, at least one organic silicon compound and at least one first colorant compound comprising at least one lenticular substrate platelet-based pigment and the step of applying to the keratinous material, an agent (b), wherein the agent (b) comprises at least one film-forming polymer and at least one second colorant compound selected from the group of pigments and/or direct dyes as claimed in in claims 1-14 and 16-20 (see claims 1-14 of the copending application No. 17/440,695). The 
 The instant claims differ from the teaching of the claims of the copending application No. 17/440,695, by reciting in step (a2) at least one first colorant compound comprising at least one substrate platelet-based pigment comprising a vacuum metallized pigment.
However, the claims of the copending application No. 17/440,695, teach and disclose a substrate platelet-based pigment comprises a material selected from metals, metal alloys, metal oxides and aluminum as claimed in claims 10 and 11 (see claims 10 and 11 of the copending application No. 17/440,695).
Therefore, in view of the teaching of the claims of the copending application No. 17/440,695, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulate a colorant composition that comprises at least one pigment that comprises metals, metal alloys, metal oxides and aluminum ( substrate platelet-based pigment comprising a vacuum metalized pigment)  to be applied to the keratinous material as taught by the claims of the copending application No. 17/440,695 to arrive at the claimed invention, and, thus, the person of the ordinary skill in the art would expect such a process to have similar results to those claimed.   
4	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
5	Claims 1-20 would be allowed if the claims overcome the nonstatutory double patenting rejection. The closest prior art of record (US 2010/0083446 A1) does not teach or disclose the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.